Citation Nr: 0629726	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  95-28 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 60 percent 
for arteriosclerotic heart disease, status post myocardial 
infarction, percutaneous angioplasty, and carotid 
endarterectomy for the period from November 2, 1994 to July 
28, 2000. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1963 to August 
1963 and from February 1980 to October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO increased the veteran's 60 percent disability 
rating for arteriosclerotic heart disease to 100 percent, 
effective July 28, 2000.  


FINDINGS OF FACT

1.  The veteran's arteriosclerotic heart disease was not 
characterized by chronic residual findings of congestive 
heart failure or angina on moderate exertion, or preclusion 
from more than sedentary employment from May 1, 1995 to June 
24, 1998 or from August 1, 1998 to July 28, 2000. 

2.  The veteran's arteriosclerotic heart disease was not 
characterized by chronic congestive heart failure; or a 
workload of 3 METS or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, from January 12, 1998 to June 24, 1998 or from 
August 1, 1998 to July 28, 2000.  


CONCLUSIONS OF LAW

1. The criteria for a 100 percent rating for arteriosclerotic 
heart disease, status post myocardial infarction, 
percutaneous angioplasty, and carotid endarterectomy were not 
met from May 1, 1995 to June 24, 1998, or from August 1, 1998 
to July 28, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7005 (1995). 

2. The criteria for a 100 percent rating for arteriosclerotic 
heart disease, status post myocardial infarction, 
percutaneous angioplasty, and carotid endarterectomy were not 
met from January 12, 1998 to June 24, 1998 or from August 1, 
1998 to July 28, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.104, Diagnostic Code 7005 (1995); 4.1, 
4.104, Diagnostic Code 7005 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for arteriosclerotic heart disease was 
established by rating decision in July 1990.  A 100 percent 
disability rating was awarded October 6, 1989, post 
myocardial infarction and percutaneous angioplasty.  A 30 
percent disability rating was assigned thereafter, effective 
November 1, 1989.  In June 1995, subsequent to a second 
myocardial infarction, a 100 percent disability rating was 
assigned from October 23, 1994 to May 1, 1995.  The veteran's 
30 percent rating was restored effective May 1, 1995.  The 
veteran perfected an appeal of the June 1995 rating decision.  

In December 1998, the RO increased the veteran's disability 
rating to 60 percent disabling effective May 1, 1995; and 
assigned a 100 percent disability rating from June 24, 1998 
to August 1, 1998 subsequent to a right carotid 
endarterectomy.  In June 2001, the RO increased the veteran's 
disability rating to 100 percent, effective July 28, 2000 for 
convalescence post cardiac catheterization.  On a claim for 
an increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board notes that the rating criteria for diseases of the 
cardiovascular system were revised effective January 12, 
1998. See Schedule for Rating Disabilities, The 
Cardiovascular System, 62 Fed. Reg. 65,207 (December 11, 
1997) (codified at 38 C.F.R. § Part 4 (1997)).  VA's General 
Counsel has held that where a law or regulation changes 
during the pendency of an appeal, the Board should first 
determine which version of the law or regulation is more 
favorable to the veteran.  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00.  As of 
the effective date, the Board must apply whichever version of 
the rating criteria is more favorable to the veteran.  If 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002). 
 
In assigning a 60 percent rating in June 1995, the RO applied 
the version of the rating criteria previously in effect.  The 
RO considered and applied the revised rating criteria in a 
December 1998 rating decision and statement of the case, as 
well as subsequent rating decisions and statements of the 
case.  The Board finds, therefore, that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to him.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Under the former criteria for rating arteriosclerotic heart 
disease, a 60 percent evaluation is warranted following 
typical history of acute coronary occlusion or thrombosis, or 
with history of substantiated repeated anginal attacks, more 
than light manual labor not feasible.  A 100 percent rating 
is assigned for arteriosclerotic heart disease during and for 
6 months following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.  A 100 percent 
rating is also assigned for arteriosclerotic heart disease 
after 6 months, with chronic residual findings of congestive 
heart failure or angina on moderate exertion, or more than 
sedentary employment precluded. 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (1995)

Subsequent to the January 12, 1998 amendments, a 60 percent 
evaluation is warranted where there is more than one episode 
of acute congestive heart failure in the past year; or where 
a workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent rating 
is warranted where there is chronic congestive heart failure, 
or where a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7005 (2006). 
1.	Former Diagnostic Code 7005 (pre-January 12, 1998)

The veteran was assigned a one hundred percent disability 
rating from October 23, 1994 to May 1, 1995 for convalescence 
post myocardial infarction.  Similarly, he is not entitled to 
an increased rating from June 24, 1998 to August 1, 1998, as 
he was assigned a 100 percent disability rating during his 
convalescence status post right carotid endarterectomy.  

In May 1995, the veteran sought treatment for chest pain that 
did not abate with either sublingual or intravenous 
nitroglycerin.  A chest x-ray was performed and no evidence 
of pneumonia or congestive heart failure was observed.  An 
angiography was performed, which confirmed left anterior 
descending coronary artery spasm.  A cardiac catheterization 
was performed and a 30 percent blockage of the right coronary 
artery was observed.  His chest pain was attributed to mild 
residual right coronary artery stenosis with normal left 
ventricular function.

In August 1995, the veteran sought treatment for chest pain 
and shortness of breath.  A chest x-ray was performed, which 
revealed no active disease.  A possible 50 percent lesion of 
the right coronary artery was noted during cardiac 
catheterization.  In September 1995, he sought treatment for 
unstable chest pain.  On observation, his chest was clear to 
percussion and auscultation.  No swelling in his extremities 
was noted.  A chest x-ray revealed slightly elevated lung-
heart ratio, although no significant perfusion abnormalities 
were noted.  Cardiac catheterization revealed 75 to 85 
percent narrowing and a severe active lesion of the right 
coronary artery.  Angioplasty of the right coronary artery 
was performed.  After to the angioplasty, the veteran's 
employment activities were restricted to light manual labor.  

In February 1996, he sought treatment for chest pain; 
however, since there was no objective evidence of coronary 
ischemia his symptoms were determined to be of non-coronary 
etiology.  In April 1996, a cardiac catheterization was 
performed, which revealed mild narrowing of the coronary 
arteries.  The veteran's cardiologist determined that his 
chest pain was not caused by his arteriosclerotic heart 
disease and diagnosed gastroesophageal reflux disease.  

In March 1997, the veteran underwent a VA medical 
examination.   The veteran suffered chest pains caused by 
exertion during exercise testing after completing more than 
eight minutes of the examination.  Sublingual nitroglycerin 
was given and his symptoms resolved.  The examiner noted that 
the veteran's ejection fraction was in the low to normal 
range.  In May 1997, the veteran's physician restricted his 
employment to positions requiring minimal exertion and no 
more than 20 pounds of lifting on an occasional basis, as the 
veteran's recurrent anginal attacks were triggered by daily 
activity.  

In light of the medical evidence presented, the veteran is 
not entitled to a 100 percent disability rating from May 2, 
1995 to January 11, 1998.  In order to satisfy the diagnostic 
criteria for a 100 percent rating, the evidence must indicate 
that the veteran exhibited chronic residual findings of 
congestive heart failure or angina on moderate exertion, or 
that he was restricted to sedentary employment.  Chest x-rays 
taken in May 1995 and August 1995 revealed no chronic 
residual symptoms of congestive heart failure.  Although 
chest x-rays revealed a slightly elevated lung-heart ratio in 
September 1995, no symptoms of congestive heart failure were 
observed.  Thus, the evidence does not indicate that the 
veteran exhibited chronic residual findings of congestive 
heart failure.  

In addition, the evidence reveals that the veteran suffered 
from three unstable anginal attacks during this three year 
period.  Although he suffered an anginal attack during March 
1997 exercise stress testing, he did so after eight minutes 
of exertion.  Further, the examination report reveals that 
the veteran's ejection fraction during testing was in the low 
to normal range.  Thus, the most probative evidence available 
indicates that the veteran's anginal attacks were triggered 
by strenuous, rather than moderate exertion.  

Ambiguity exists regarding whether the veteran's physician 
restricted his employment duties to light manual labor or 
sedentary employment in May 1997.  However, his physician 
permitted 20 pounds of lifting on an occasional basis, which 
is exertion more closely associated with light manual labor 
rather than sedentary employment.  The preponderance of the 
evidence indicates that the veteran was not precluded from 
performing more than sedentary employment duties.

Therefore, since the veteran did not exhibit chronic residual 
symptoms of congestive heart failure, angina on moderate 
exertion, and was not restricted to sedentary employment; the 
criteria for a 100 percent disability rating have not been 
met; and the veteran's claim must be denied.  

2.	Former and Revised Diagnostic Code 7005 (post January 
12, 1998) 

In February 1998, the veteran underwent exercise stress 
testing performed by his cardiologist, with normal results.  
In March 1998, the veteran underwent a VA medical 
examination.  During the examination, the veteran complained 
of daily chest pain at rest and breathlessness when climbing 
one flight of stairs.  In light of his subjective complaints 
of increased symptoms, the VA examiner recommended a cardiac 
catheterization.  The procedure revealed non-critical 
coronary artery disease and continued medical management was 
recommended.

The veteran underwent another VA medical examination in 
August 1998.  On observation, the examiner found no evidence 
of congestive heart failure.  Exercise stress testing was 
performed in September 1998.  The findings were inconclusive 
due to the veteran's inability to reach his target heart 
rate.  The examination report does not indicate whether the 
veteran terminated the test due to symptoms of angina.  
However, his electrocardiogram did not reveal changes 
indicative of ischemia at the level of exercise he achieved.  
He sought no additional treatment for his arteriosclerotic 
heart disease until July 28, 2000; when he was hospitalized 
for chest discomfort during exercise stress testing and 
subsequently underwent cardiac catheterization. 

In April 2000, the veteran underwent a VA medical 
examination.  He complained of daily anginal attacks.  The 
examiner noted that the veteran did not exhibit any symptoms 
of congestive heart failure.  The examiner determined that no 
significant change in the veteran's health had occurred since 
his last diagnostic cardiac catheterization in March 1998.  
Exercise stress testing was performed in June 2000.  The 
examination was prematurely terminated after eight minutes 
due to chest pain, fatigue, and shortness of breath.  
However, the veteran reached Stage III of standard Bruce 
protocol before termination and achieved a workload of 10 
METS.  His left ventricular ejection fraction was 51 percent.  

In light of the evidence presented, the veteran is not 
entitled to a 100 percent disability rating under revised 
diagnostic criteria.  Exercise stress testing was performed 
in February 1998, and the veteran's results were normal.  He 
underwent another exercise stress test in September 1998; 
however, his workload capacity and left ventricular 
dysfunction were not measured because he terminated the test 
before reaching his target heart rate.  The veteran achieved 
a workload of 10 METS and an ejection fraction of 51 percent 
during exercise stress testing performed in June 2000.  In 
order to meet the criteria for a 100 percent rating, his 
workload must be limited to 3 METS or less and his left 
ventricular dysfunction must result in an ejection fraction 
of 30 percent or less.  In addition, the veteran did not 
present symptoms of chronic congestive heart failure during 
this time period.  

In addition, the veteran is not entitled to a 100 percent 
disability rating under the former diagnostic criteria until 
his hospitalization for cardiac catheterization on July 28, 
2000.  His condition did not manifest in residual findings of 
chronic congestive heart failure.  Although he reported 
experiencing daily anginal attacks, he sought no medical 
treatment for angina during this period.  Further, while the 
veteran suffered from an anginal attack during exercise 
stress testing on June 21, 2000; he did so after eight 
minutes; which is more probative of angina triggered by 
strenuous, rather than moderate exertion.  The veteran did 
not experience angina on moderate exertion until July 28, 
2000, when chest pain caused him to terminate exercise stress 
testing during Stage II of standard Bruce protocol.  
Thereafter, he underwent cardiac catheterization and stent 
placement.  In light of the veteran's cardiac history, his 
cardiologist restricted him from returning to any form of 
employment on August 14, 2000.  Therefore, the criteria for a 
100 percent disability rating under both former and revised 
Diagnostic Code 7005 were not met before July 28, 2000; and 
the veteran's claim must be denied. 

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application to the regular schedular rating standards.  

There is evidence that the veteran's arteriosclerotic heart 
disease has resulted in hospitalizations during the time 
period relevant to this appeal.  With regard to the year 
1995, the veteran submitted a statement from his employer 
indicating that he utilized 32 days of sick leave, which is a 
clearly indicates that his service-connected disability 
caused marked interference with employment.  However, the 
veteran has already been assigned a 100 percent disability 
rating from October 23, 1994 to May 1, 1995; post myocardial 
infarction, and 60 percent thereafter.  The veteran missed 
thirteen and a half days in 1996 and ten and a half days in 
1997, which was appropriately compensated by his 60 percent 
disability rating.  The veteran received a 100 percent 
disability rating from June 24, 1998 to August 1, 1998; 
subsequent to his carotid endarterectomy, and 60 percent 
thereafter.  Although the veteran's condition has interfered 
with employment and resulted in periods of absence and 
hospitalization; the evidence indicates that during periods 
when he was not hospitalized, the veteran continued to pursue 
substantially gainful employment.  The veteran's service 
connected disability alone does not place him in a position 
different from other veterans with a 60 percent disability 
rating.  

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
an increased rating in correspondence dated January 2002 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
the RO would obtain on his behalf.  Although notice was sent 
subsequent to the June 2001 decision, the veteran has had 
more than four years following the initial notice to submit 
additional evidence or identify evidence for the RO to 
obtain.  The Board finds that any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005); See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, since an increased rating has 
been denied, any question as to the appropriate effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, VA has satisfied its duty to notify 
the appellant. 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, private and VA treatment records, and 
furnished him with VA medical examinations in March 1998, 
August 1998, and April 2000.  He has not indicated the 
existence of any other evidence that is relevant to this 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  


ORDER

The claim of entitlement to a disability rating in excess of 
60 percent for arteriosclerotic heart disease, status post 
myocardial infarction, percutaneous angioplasty, and carotid 
endarterectomy, for the period from November 2, 1994 to July 
27, 2000 is denied. 




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


